EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Samuel L. Doskocil on 7/15/2022.
In claims: Please replace current amendment with below amendment:


















1.	(Currently Amended) A system for monitoring a cloud based distributed database, the system comprising:
	a network interface;
	at least one processor operatively connected to a memory storing machine-readable instructions, the at least one processor configured to execute the machine-readable instructions to cause the processor to:
accept, from a client device via a user interface shown in a display of the client device, a request to access a database deployment, wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment;
establish, via the network interface, a communication link between the user interface shown in the display of the client device and the at least one intelligent agent; 
retrieve, via the communication link, database deployment information from the at least one intelligent agent collected by the intelligent agent for the set of processes executing in the database deployment, the retrieving comprising: 
bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database, the monitoring information about usage of the database comprising the database deployment information collected by the intelligent agent for the set of processes executing in the database deployment; [[and]] 
generate, within one or more views of the user interface, one or more visualizations of the retrieved information;
transmit an instruction to the client device to cause the client device to store retrieved information on the client device while the communication link is established;
disconnect the communication link; and
clear the stored information subsequent to disconnecting the communication link.

2.	(Original) The system of claim 1, wherein establishing the communication link includes establishing a direct connection between the client device and the at least one intelligent agent.  

3.	(Canceled) 

4.	(Original) The system according to claim 1, wherein the processor is further configured to:
	accept, via the user interface, a query for data stored in the database deployment; 
	transmit, via the communication link, the query to the at least one intelligent agent wherein the at least one intelligent agent is configured to execute the query and retrieve the data; 
	receive, via the communication link in response to transmitting the query, the data from the at least one intelligent agent; and
generate, within a view of the one or more views, at least one visualization of the data.	

5.	(Currently Amended) The system according to claim 4, wherein the processor is further configured to:
	transmit an instruction to the client device to cause the client device to store the retrieved query data on the client device for a period of time after retrieval;
	retransmit the query for execution responsive to a request to view the data after expiration of the period of time; and
	retrieve the query data from the client device responsive to a request to view the data prior to expiration of the time period.
	
6.	(Original) The system according to claim 1, wherein the processor is further configured to:
retrieve the database deployment information in real time; and 
update visualizations of the retrieved information according to the real time information.

7.	(Original) The system according to claim 1, wherein retrieving database deployment information comprises:
	retrieving statistical information about one or more collections of at least one database stored in the database deployment; and
	retrieving index information of the one or more collections.

8.	(Original) The system according to claim 7, wherein retrieving index information comprises retrieving at least one or more of a list of one or more indexes, sizes of the one or more indexes, keys of the one of or more indexes, rates of access of the one or more indexes, and hashes of the one or more indexes.

9.	(Original) The system according to claim 1, 
wherein establishing the communication link between the user interface and the at least one intelligent agent comprises establishing a communication link with a plurality intelligent agents running on a plurality of nodes; and 
the processor is further configured to:
 	retrieve information from a first intelligent agent of the plurality of intelligent agents running on a first node of the plurality of nodes;
receive an indication from the first intelligent agent that the first node is unavailable; and
	retrieve, responsive to receiving the indication, information from a second intelligent agent of the plurality of agents running on a second node of the plurality of nodes.

10.	(Original) The system according to claim 1, wherein the processor is further configured to:
receive, from the client device, an indication to end access to the database deployment; and
 	stop retrieval of information from the database deployment responsive to receiving the indication.

11.	(Currently Amended) The system according to claim 1, wherein the processor is further configured to:
	authenticate an identity of a user;
	determine a role of the user; and
	provide access to the retrieved information according to the role of the user.

12.	(Currently Amended) The system according to claim 1, wherein: 


clearing the stored information subsequent to disconnecting the communication link comprises clearing the stored information responsive to disconnecting the communication link.

13.	(Currently Amended) A method for monitoring a cloud based distributed database, the method comprising acts of:
accepting, from a client device via a user interface shown in a display of the client device, a request to access a database deployment, wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment;
establishing, via a network interface, a communication link between the user interface shown in the display of the client device and the at least one intelligent agent; 
retrieving information from the at least one intelligent agent via the communication link, wherein the information was collected by the intelligent agent for the set of processes executing in the database deployment, the retrieving comprising: 
bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database, the monitoring information about usage of the database comprising the database deployment information collected by the intelligent agent for the set of processes executing in the database deployment; and
generating, within one or more views of the user interface, one or more visualizations of the retrieved information;
transmitting an instruction to the client device to cause the client device to store retrieved information on the client device while the communication link is established;
disconnecting the communication link; and
clearing the stored information subsequent to disconnecting the communication link.

14.	(Original) The method according to claim 13, wherein establishing the communication link includes establishing a direct connection between the client device and the at least one intelligent agent.  

15.	(Canceled) 

16.	(Original) The method according to claim 13, further comprising:
	accepting, via the user interface, a query for data stored in the database deployment; and
	transmitting, via the communication link, the query to the at least one intelligent agent, wherein the at least one intelligent agent is configured to execute the query and retrieve the data; and
	receiving, via the communication link in response to transmitting the query, the data from the at least one intelligent agent; and
generating, within a view of the one or more views, at least one visualization of the data.

17.	(Currently Amended) The method according to claim 13, wherein retrieving the database deployment information comprises retrieving the information in real time and 

18.	(Original) The method according to claim 13, further comprising:
receiving, from the client device, an indication to end access to the database deployment; and
 	stopping retrieval of information from the at least one intelligent agent responsive to receiving the indication.

19.	(Original) The method according to claim 13, wherein: 
establishing the communication link with the at least one intelligent agent comprises connecting to a plurality of intelligent agents running on a plurality of nodes; and 
retrieving information comprises:
	retrieving information from a first intelligent agent of the plurality of intelligent agents running on a first node of the plurality of nodes;
receiving an indication that the first node is unavailable; and
	retrieving, responsive to receiving the indication, information from a second intelligent agent of the plurality of intelligent agents running on a second node of the plurality of nodes.

20.	(Original) The method according to claim 13, further comprising:
	authenticating and identity of a user of the client device;
	determining a role of the user; and
	providing access to the retrieved information according to the role of the user.
Allowable Subject Matter
Claims 1-2, 4-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of the record teaches wherein:
accepting, from a client device via a user interface shown in a display of the client device, a request to access a database deployment, wherein the database deployment comprises at least one intelligent agent running on at least one server of the database deployment configured to monitor a set of processes executing in the database deployment; establishing, via a network interface, a communication link between the user interface shown in the display of the client device and the at least one intelligent agent; retrieving information from the at least one intelligent agent via the communication link, wherein the information was collected by the intelligent agent for the set of processes executing in the database deployment, the retrieving comprising: bypassing, by the user interface, a database application associated with a database to obtain monitoring information about usage of the database, the monitoring information about usage of the database comprising the database deployment information collected by the intelligent agent for the set of processes executing in the database deployment; and generating, within one or more views of the user interface, one or more visualizations of the retrieved information; transmitting an instruction to the client device to cause the client device to store retrieved information on the client device while the communication link is established; disconnecting the communication link; and clearing the stored information subsequent to disconnecting the communication link (in claims 1, 13).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169